Citation Nr: 1206905	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-37 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  What evaluation is warranted for left ankle traumatic arthritis from November 6, 2000?  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for reflex sympathetic dystrophy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from March 1961 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2004 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2012, the Veteran was informed that he was scheduled for a March 2012 hearing before a Veterans Law Judge in Washington, DC.  The representative subsequently submitted a memorandum requesting that this hearing be cancelled and rescheduled for the RO in Pittsburgh, Pennsylvania.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing at the RO in Pittsburgh, Pennsylvania.  Provide him and his representative reasonable advance notice of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


